Citation Nr: 0735149	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  01-09 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied entitlement to service 
connection for PTSD and a schizoid disorder.  

In October 2006, the Board remanded this matter for 
additional development.  The issue of entitlement to service 
connection for a low back disability was also remanded.  In a 
May 2007 rating decision, service connection for lumbar 
stenosis was granted.  This is a complete grant of the 
benefit sought on appeal and this issue is no longer before 
the Board for appellate review.   

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted 
before the claim for service connection for a psychiatric 
disorder to include depression, anxiety, and PTSD can be 
decided on the merits.  The duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

Service medical records show that upon enlistment examination 
in December 1959, psychiatric examination was normal.  
Service medical records show that in April 1962, the veteran 
was admitted to the Martin Army Hospital.  Hospital records 
indicate that the veteran was admitted to sick bay after 
taking 12 meprobamate tablets since the prior evening because 
the pain in his back would not go away.  The veteran had been 
undergoing treatment for lumbar strain.  After a period of 
observation to be sure that no toxic effects resulted, he was 
admitted to Martin Army Hospital from April 27, 1962 to May 
10, 1962.  Because of the veteran's intentional over dosage 
of medication, and because it was thought from this activity 
that the veteran had a somewhat schizoid personality, he was 
sent for a neuropsychiatric consultation at a U.S. Naval 
hospital.  

A July 1962 Medical Board report indicates that the veteran 
was admitted to the U.S. Naval hospital on May 21, 1962 with 
the diagnoses of lumbosacral strain and schizoid personality 
disorder.  Mental status examination revealed no evidence of 
psychosis, psychoneurosis, or mental deficiency.  The 
examiner indicated that the veteran exhibited long-standing 
traits of an emotional instability reaction, chronic, 
manifested by fluctuating emotional attitudes, impulsive 
judgment under stress and low tolerance for frustration.  It 
was noted that routine U.S. Marine Corps duty caused stress.  
The veteran's predisposition was marked evidenced by 
instability in the family and poor adjustment at home, in 
school, in the civil community, and in the Marine Corps 
service.  The diagnosis was emotional instability reaction, 
chronic; existed prior to service; not in the line of duty.  
The record indicates that the veteran appeared before a Board 
of Medical Survey and was found unsuitable for service.  The 
recommendation was discharge from service.  The Medical Board 
found that the veteran suffered from an inherent, preexisting 
personality disorder which rendered the veteran unsuitable 
for any further service in the U.S. Marine Corps.  The 
Medical Board found that the veteran did not currently have a 
disability as a result of any incident in service or which 
was aggravated thereby.  

VA treatment records show current diagnoses of anxiety 
disorder and/or depression.  See the VA mental health records 
dated in 2007 and 2004.  In a February 2004 VA treatment 
record, the VA psychiatrist indicated that she had reviewed 
the July 1962 Medical Board report, examined the veteran, and 
interviewed the veteran's spouse.  The VA psychiatrist opined 
that it was at least as likely as not that the veteran's 
current diagnosis of anxiety disorder and depression had the 
first manifestations while the veteran was in service.  The 
psychiatrist noted that it was unclear from the provided 
documents how the schizoid reference was attached to the 
veteran.  The psychiatrist indicated additionally that a 
personality disorder can not be diagnosed accurately with one 
interview.  The psychiatrist noted that the more reasonable 
diagnosis was emotional instability reaction which presumably 
is the equivalent of today's diagnosis of adjustment 
disorder.   

The Board finds that a medical opinion is necessary in order 
to determine whether a current psychiatric disorder existed 
prior to service and was aggravated during service.  

At the hearing before the Board in July 2007, the veteran 
reported that he first sought treatment for his psychiatric 
disorder in 1998 or 1999 at the VA medical facilities in 
Gainesville and Orlando.  The record shows that the veteran 
is currently undergoing mental health treatment with the 
Northern Florida VA healthcare system.  VA should make an 
attempt to obtain the mental health treatment records from 
the Gainesville, Orlando, and Northern Florida VA Healthcare 
System dated in 1998 and 1999, and from July 2007.  
38 U.S.C.A. § 5103A(b)(1)(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for his 
psychiatric disorder dated in 1998 and 
1999, and from July 2007 from the 
Gainesville, Orlando, and Northern 
Florida VA Healthcare systems.      	

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The veteran's VA 
claims folder  must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
psychiatric disorders.  The examiner 
should render a medical opinion that 
addresses whether the veteran has a 
psychiatric disorder that pre-existed 
entrance into service; if so, the 
examiner should report the diagnosis of 
that disorder and indicate whether there 
was an increase in severity of the 
preexisting psychiatric disorder during 
service and whether the veteran currently 
has that psychiatric disorder.  If there 
was an increase on the severity of any 
preexisting psychiatric disorder, the 
examiner should express an opinion as to 
whether such increase in severity was 
beyond the natural progress of the 
disease.  

If it is determined that any currently 
diagnosed psychiatric disorder did not 
preexist service, the examiner should 
express an opinion as to whether any such 
psychiatric disorder had its onset in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.   

3.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



